DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for benefit of the provisional application 62/337,092, filed 05/16/2016, has been received and acknowledged.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 5-7 under 35 U.S.C. § 103 over Keicher (U.S. 2001/0008230) in view of Han (Han, Yuanfei, et al. “Investigation on the Microstructure of Direct Laser Additive Manufactured Ti6Al4V Alloy.” Materials Research, vol. 18, no. 1, 2015, pp. 24–28, previously cited); Chen (Chen, Yanbin, et al. “Effects of Heat Input on Microstructure and Mechanical Property of Al/Ti Joints by Rectangular Spot Laser Welding-Brazing Method.” The International Journal of Advanced Manufacturing Technology, vol. 44, no. 3-4, 2008, pp. 265–272); and Mackie (U.S. 2013/0189435, previously cited) have been fully considered but are not persuasive. 
Applicant argues an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made has not been articulated and further why one of ordinary skill would combine the provided references. The examiner respectfully disagrees and points out that one of ordinary skill would be motivated to combine the proposed references as Mackie teaches that utilization of multiple, independently controlled arms allows for a high throughput within three-dimensional printing systems (paragraph [0004] of Mackie). Furthermore, while none of the references explicitly teach the entire feature of “at least one controller configured to control the toolpath of the additive manufacturing tool and configured to control, independent of the additive manufacturing tool, positioning of the one or more shield nozzles” - the examiner respectfully points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Citation of Relevant Prior Art
U.S. 2018/0185961, 1/27/2016, Meidani et al.; paragraphs [0011]-[0016]
U.S. 2016/0001401, 2/13/2014, Dimiter et al; paragraphs [0003]-[0008]
U.S. 2016/0207108, 01/15/2016, Daum et al; paragraph [0075]
U.S. 2016/0318128, 04/27/2016, Dutton et al; paragraph [0082] 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Keicher (U.S. 2001/0008230, previously cited) in view of Han (Han, Yuanfei, et al. “Investigation on the Microstructure of Direct Laser Additive Manufactured Ti6Al4V Alloy.” Materials Research, vol. 18, no. 1, 2015, pp. 24–28, previously cited); Chen (Chen, Yanbin, et al. “Effects of Heat Input on Microstructure and Mechanical Property of Al/Ti Joints by Rectangular Spot Laser Welding-Brazing Method.” The International Journal of Advanced Manufacturing Technology, vol. 44, no. 3-4, 2008, pp. 265–272, previously cited); and Mackie (U.S. 2013/0189435, previously cited), using Metalworking World Magazine (“A Simulation to Optimize Metal Additive Manufacturing.” Metalworking World Magazine, 9 June 2015, previously cited) as an evidentiary reference. 

Regarding Claim 1, Claim 6, and Claim 7, Keicher teaches a system for manufacturing a build object on a substrate (abstract). Keicher teaches an additive manufacturing tool comprising a material deposition assembly (paragraphs [0045], and [0066]). Keicher teaches the assembly having a fabrication energy beam directed toward a beam focal point on a substrate to form a melt pool (Figure 1, paragraphs [0037]-[0040]). Keicher teaches relative movement between the material deposition assembly and the substrate causes the additive manufacturing tool to follow a toolpath in which the focal point of the fabrication energy beam travels across the substrate (paragraphs [0045], [0063], [0113], and Claim 1). Keicher teaches a melt pool (e.g., paragraph [0038]). With respect to the limitations of the melt pool including a leading edge, corresponding to the beam focal point, and a hot tail portion outside of and trailing the beam focal point - the examiner points out that these features are necessarily within the disclosure of Keicher since Keicher teaches a melt pool (e.g., paragraph [0038]), a beam focal point (e.g., Figure 1; paragraphs [0037]-[0040]), and a rastering system (e.g., paragraph [0063]). To elaborate, the examiner points to the Figure within Metalworking World Magazine (“A Simulation to Optimize Metal Additive Manufacturing.” Metalworking World Magazine, 9 June 2015) of which is considered to illustrate the examiners interpretation showing the rastering direction (i.e., the scanning direction), a formed melt pool corresponding to a beam focal point, and a hot tail portion outside of and trailing the beam focal point. 
Thus, since the melt pool is moved via this rastering system it must necessarily possess a leading edge and a hot tail portion outside of and trailing the beam focal point. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 


    PNG
    media_image1.png
    180
    300
    media_image1.png
    Greyscale


Continuing, Keicher teaches a feed powder nozzle configured to direct feed powder toward an apex coinciding with a melt pool (paragraph [0039]). Keicher teaches the feed powder comprising a powdered reactive material (paragraph [0046]). Keicher teaches at least one controller configured to control the toolpath of the additive manufacturing tool (paragraph [0063]). 
However, Keicher is silent to (a) each powder bead having a bead diameter that is substantially similar to an ideal bead diameter, specifically a bead diameter that is greater than 100 microns as defined by the applicant within paragraph [0013] of the instant specification and required by Claim 6, or further between 106 microns and 180 microns and being Ti6Al4V as required by Claim 7. Keicher does not teach (b) one or more shield nozzles supported independent of the additive manufacturing tool and configured to selectively shield a hot tail portion of a build object using an inert gas. Furthermore, Keicher does not teach (c) a controller configured to control, independent of the additive manufacturing tool, positioning of one or more shield nozzles based on and relative to the hot tail portion of the build object. 
As to (a), Han teaches a study into the microstructure of Ti6Al4V alloy articles produced via additive manufacturing (abstract). Han uses powdered reactive material being Ti6Al4V having bead diameters within a range of 100 microns to 200 microns thus meeting the limitations of Claim 6 and Claim 7 (page 24, column 2, paragraph 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Han teaches that of Ti6Al4V powder is able to be used within additive manufacturing to fabricate complex, net-shaped metal components in successive layers (page 24, column 1, paragraph 1).
As to (b), Chen teaches a study of the effects of heat input on microstructure and mechanical property of Al/Ti joints by rectangular spot laser welding-brazing methods (abstract). Chen teaches one or more shield nozzles supported independently of the wire-feeding tool configured to selectively shield a hot tail portion of an object using an inert gas, specifically an object comprising Ti6Al4V (Figure 1; page 266, column 1, Experimental procedure). Chen teaches this feature avoids oxidation of the deposited Ti6Al4V (page 266, column 1, Experimental procedure).
As to (c), Mackie teaches a three-dimensional printing system using dual rotational axes (abstract). Mackie teaches, independent of an additive manufacturing tool (e.g., “an arm extending radially from a first axis” described within paragraph [0004]), positioning a second arm utilizing an entirely different printing means (paragraphs [0013]-[0014]). Mackie teaches that by utilizing multiple, independently controlled arms, higher throughput can be facilitated (paragraph [0004]). As such, the examiner points out that with respect to the limitation of “at least one controller configured to control the toolpath of the additive manufacturing tool and control, independent of the additive manufacturing tool, positioning of the one or more shield nozzles based on and relative to the hot tail portion of the build object”, the examiner points out that if one uses the controller of Keicher (e.g., paragraph [0063]); the materials and ideal bead diameters of Han; the nozzles and concepts of Chen (Figure 1; page 266, column 1, Experimental procedure), with the independently controlled and supported tools of Mackie (paragraphs [0004]; [0013]-[0014]), one would appreciate that process and structure of Keicher as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that at least one controller being configured to control a toolpath of the additive manufacturing tool and control, independent of the additive manufacturing tool, positioning of the one or more shield nozzles based on an relative to the hot tail portion of the build object, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keicher with the concepts of Han with the motivation of fabricating complex, net-shaped metal components using Ti6Al4V powder; the concepts of Chen with the motivation of avoiding oxidation of deposited Ti6Al4V material; and the concepts of Mackie with the motivation of facilitating a higher article throughput. 
Regarding Claim 5, Keicher teaches a controller being configured to control the toolpath of an additive manufacturing tool (paragraph [0063]). However, Keicher is silent to this control positioning being based, at least in part, on the positioning of the one or more shield nozzles. 
Chen teaches a study of the effects of heat input on microstructure and mechanical property of Al/Ti joints by rectangular spot laser welding-brazing methods (abstract). Chen teaches one or more shield nozzles configured to selectively shield a hot tail portion of an object using an inert gas, specifically an object comprising Ti6Al4V (Figure 1; page 266, column 1, Experimental procedure). Chen teaches this feature avoids oxidation of the deposited Ti6Al4V (page 266, column 1, Experimental procedure).
Mackie teaches a three-dimensional printing system using dual rotational axes (abstract). Mackie teaches, independent of an additive manufacturing tool (e.g., “an arm extending radially from a first axis” described within paragraph [0004]), positioning a second arm utilizing an entirely different printing means (paragraphs [0013]-[0014]). Mackie teaches that by utilizing multiple, independently controlled arms, higher throughput can be facilitated (paragraph [0004]). As such, the examiner points out that with respect to the limitation of “wherein the controller is configured to control the positioning of the one or more shield nozzles based, at least in part, on the toolpath of the additive manufacturing tool”, the examiner points out that if one uses the controller of Keicher (e.g., paragraph [0063]); the nozzles and concepts of Chen (Figure 1; page 266, column 1, Experimental procedure), with the independently controlled tools of Mackie (paragraphs [0004]; [0013]-[0014]), one would appreciate that process and structure of Keicher as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that at least one controller being configured to control a toolpath of the additive manufacturing tool and configured to control, independent of the additive manufacturing tool, positioning of the one or more nozzles, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keicher with the concepts the concepts of Chen with the motivation of avoiding oxidation of deposited Ti6Al4V material; and the concepts of Mackie with the motivation of facilitating a higher article throughput. 

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Keicher (U.S. 2001/0008230, previously cited) in view of Han (Han, Yuanfei, et al. “Investigation on the Microstructure of Direct Laser Additive Manufactured Ti6Al4V Alloy.” Materials Research, vol. 18, no. 1, 2015, pp. 24–28, previously cited); Chen (Chen, Yanbin, et al. “Effects of Heat Input on Microstructure and Mechanical Property of Al/Ti Joints by Rectangular Spot Laser Welding-Brazing Method.” The International Journal of Advanced Manufacturing Technology, vol. 44, no. 3-4, 2008, pp. 265–272, previously cited); and Mackie (U.S. 2013/0189435, previously cited) as applied to claim 1 above, and further in view of Jones (WO-2015/189600, previously cited), using Metalworking World Magazine (Metalworking World Magazine (“A Simulation to Optimize Metal Additive Manufacturing.” Metalworking World Magazine, 9 June 2015) as an evidentiary reference.  

Regarding Claim 2, Keicher in view of Han, Chen, and Mackie are relied upon for the reasons given above in addressing claim 1. However, none of the references teach the system further comprising at least one subtractive manufacturing tool, and wherein the at least one controller is further configured to control machining of the build object performed by the at least one subtractive manufacturing tool. 
Jones teaches a system for manufacturing a build object (page 1, paragraph 1). Jones teaches the system comprises an additive manufacturing tool (page 2, paragraph 3). Jones teaches the additive manufacturing tool being configured to utilize a powdered reactive material to construct a build object (page 5, paragraph 2). Jones teaches one or more nozzles (e.g., “air blow off plus a laser metal deposition head” - page 13) being configured to selectively shield the build object during additive manufacturing of the build object, by the additive manufacturing tool, using an inert gas (page 23, paragraph 7). Jones teaches a controller configured to control a toolpath of an additive manufacturing tool and configured to control the position of one or more nozzles relative to one or both the build object and the additive manufacturing tool (page 11, paragraphs 8-9). Jones teaches the system further comprising a powder feed configured to provide a powdered reactive material to the additive manufacturing tool (page 14, paragraph 9). Jones teaches the system, further comprising at least one subtractive manufacturing tool (page 2, paragraphs 2-3; page 10, paragraph 8; page 21, paragraph 1). Jones teaches that by utilizing both additive and subtractive manufacturing tools, it is possible to increase the automation of build pieces, thus reducing the number of personal interventions that would otherwise have to be made (page 21, paragraph 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keicher in view of Han, Chen, and Mackie with the concepts of Jones with the motivation of increasing automation of build products, and reducing the amount of personal intervention that would otherwise be required. 
Regarding Claim 4, Keicher in view of Han, Chen, and Mackie are relied upon for the reasons given above in addressing claim 1. However, none of the references teach the system further comprising a sensor configured to determine a location of a hot tail portion of the build object, and the controller being configured to control positioning of the one or more shield nozzles based, at least in part, on feedback from the sensor. 
Jones teaches an additive manufacturing system further comprising cameras and sensors (page 24, paragraphs 6-8). Jones teaches the cameras being able to inspect a melt pool (page 24, paragraph 6), and locations of the workpiece that are outside of the melt pool (page 24, paragraphs 7-8), of which would necessarily include a hot tail portion. To elaborate, the examiner points to the Figure within Metalworking World Magazine (“A Simulation to Optimize Metal Additive Manufacturing.” Metalworking World Magazine, 9 June 2015) of which is considered to illustrate the examiners interpretation showing the rastering direction (i.e., the scanning direction), a formed melt pool corresponding to a beam focal point, and a hot tail portion outside of and trailing the beam focal point. Thus, since the melt pool is moved via this rastering system it must necessarily possess a leading edge and a hot tail portion outside of and trailing the beam focal point. Furthermore, as Jones teaches an additive manufacturing system further comprising cameras and sensors (page 24, paragraphs 6-8), the cameras and/or sensors being able to inspect a melt pool (page 24, paragraph 6), and locations of the workpiece that are outside of the melt pool (page 24, paragraphs 7-8), all of these locations would necessarily include the hot tail portion since this portion is adjacent to and outside of the melt pool, and is able to be observed using a camera (e.g., an optical camera), or a sensor (e.g., an IR or thermal sensor). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference necessarily possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 


    PNG
    media_image1.png
    180
    300
    media_image1.png
    Greyscale

Continuing, Jones teaches controlling the positions of the various manufacturing heads based, at least in part, on feedback from these cameras and sensors (page 7, paragraph 10 through page 8, paragraph 1; page 24, paragraph 7). Jones teaches that this processing feature allows for ensured quality of the produced parts (page 8, paragraph 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keicher in view of Han, Chen, and Mackie with the concepts of Jones with the motivation of ensuring the quality of the produced parts. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735